DETAILED ACTION
Status of Claims
This action is in reply to the response and amendments / application filed on 12 August 2021. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 3, and 8-9 have been amended.
Claim 2 is cancelled.
Claims 4-7 are original / previously presented.
Claims 1 and 3-9 are currently pending and have been examined.

Response to Arguments
Regarding the previous objection of claim 1, the Applicant has successfully amended and/or cancelled the claim, and accordingly the objection is rescinded.
Regarding the previous 35 USC 112(b) rejection of claims 1-9, the Applicant has successfully amended and/or cancelled the claims, and accordingly the rejection is rescinded.
Regarding the Applicant’s arguments filed regarding the previous 35 USC 101 rejection of claims 1, 3-9 have been considered but they are not persuasive.
Applicant argues that the claims are eligible because “Applicant notes that claims that recite elements that cannot be practically performed in the human mind such that the human mind is not equipped to perform such claim elements are not mental process and therefore are not an abstract idea in accordance with step 2A… Applicant notes that claim 1 includes elements of a display that presents user interfaces to present route candidates, etc.  As a practical matter, a person could not generate user interfaces on a display device in their mind.  Independent claims 8 and 9 include similar elements.  Accordingly, for this reason, claims 1, 8, 9, and claims 3-7 depending either directly or indirectly from claim 1, are not directed to an abstract idea” (Remarks pg. 9-10).  Examiner disagrees. First, note that the claim limitations are grouped in the ‘certain methods of organizing human activities’ grouping of abstract ideas, not mental processes as the application argues. The claim limitations are similar to a vehicle passenger informing a taxi driver of their destination and urgency, and the driver informing the passenger 
Applicant argues that the claims are eligible because “The claims in the present application are directed to presenting various user interfaces that present an improvement to the functioning of the processor system.  In view of the above reasons and the holding of the Federal Circuit in Core Wireless, Applicant asserts that specific combination of elements in the claims of the present application are indicative of an inventive concept under Step 2B” (Remarks pg. 10-12).  Examiner disagrees. Note that the court cited that the eligible claims in Core Wireless Licensing (1) were not directed to an abstract idea, and (2) improved the computer itself solving a technical problem regarding display for small screens.  This is in contrast to the Applicant’s claims in which the claims are directed towards an abstract idea representative of organizing human activities (fundamental economic principles or practices; commercial interactions, sales activities or behaviors; managing personal behavior or relationships or interactions between people, and following rules or instructions), and are not directed towards resolving a particular technological problem with computers (or user interfaces, or any of the computer components as claimed).  The Applicant’s claims do not improve the computer (or user interfaces) outside of the identified abstract idea.  At best they represent a business solution to a business problem, tangentially associated with a technology element (computers), which is no more than using the words ‘apply it’ with the judicial exception to implement an otherwise abstract idea on computers which is not significantly more.  See Core Wireless Licensing.  This argument is not persuasive.
Regarding the Applicant’s arguments with respect to the prior art rejections of claims 1 and 3-9 have been considered but are moot because the arguments do not apply to the combination of references being used in the current rejection.

Priority
This application 16/692,030 filed on 22 November 2019 claims priority from Japanese application JP2018-221662 filed on 27 November 2018.

Information Disclosure Statement
The Information Disclosure Statement (IDS) filed on 22 November 2019 has been acknowledged by the Office.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting first setting unit in claims 1, 3-7; second setting unit in claims 1, 3-7; display control unit in claims 1, 3-7.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3-9:
Claims 1, 3-9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1:
Claims 1, 3-7 recite an apparatus; claim 8 recites a method; claim 9 recites a non-transitory computer readable storage medium.  Since the claims recite either a process, machine, manufacture, or composition of matter, the claims satisfy Step 1 of the Subject Matter Eligibility Framework in MPEP 2106 and the 2019 Patent Examination Guidelines (PEG).  Analysis proceeds to Step 2A Prong One.
Step 2A – Prong One:
Claims 1, 3-9 recite an abstract idea. Independent claims 1, 8, 9 recite setting a destination; setting a transaction condition relating to priority passage;  display[ing] a plurality of route candidates displaying [a plurality of route candidates] after the destination is set in a case where the transaction condition relating to priority passage is already set, displaying [setting a transaction condition] after the destination is set in a case where the transaction condition relating to priority passage is not set.
The claim(s) as a whole recite methods of organizing human activities. The limitations of a first setting unit configured to set a destination with a first user interface displayed on the display; a second setting unit configured to set a transaction condition relating to priority passage with a second user interface displayed on the display; a display control unit configured to control the display to display the first user interface, the second user interface, and a third user interface, the third user interface including a plurality or route candidates estimated considering the destination and the transaction condition, and each route candidate including a fee for priority passage to the destination and a time required to get to the destination, wherein the fee for priority passage is based on at least one of a fee to be paid in a case where priority passage is caused and a fee required for priority passage of another vehicle; and the display control unit displays: the third user interface after the destination is set in the first user interface in a case where the transaction condition relating to priority passage is already set, and the second user interface after the destination is set in the first user interface in a case where the transaction condition relating to priority passage is not set are methods of organizing human activities. For instance, the claims are similar to a vehicle passenger informing a taxi driver of their destination and urgency, and the driver informing the passenger of the options they can reach the destination for different times and fees including priority passage to the destination; and when the passenger only gives a destination and no urgency the driver will ask their priority / urgency. Other than reciting generic computer components, such as a processor, memory, first / second setting unit, display control unit, display; non-transitory computer-readable storage medium nothing in these claim limitations preclude the steps from practically being performed by a person / people. If a claim limitation, under its broadest reasonable interpretation, covers certain methods of organizing human activity (e.g. fundamental economic principles or practices; 
The mere recitation of generic computer components (e.g. processor, memory, setting unit, display control unit, display; first / second / third user interface, non-transitory computer-readable storage medium) does not take the claims out of methods of the organizing human activity grouping. Accordingly, the claim(s) recite an abstract idea.  Analysis proceeds to Step 2A Prong Two.
Step 2A – Prong Two:
This judicial exception is not integrated into a practical application.  Independent claims 1 / 8 / 9 as a whole merely describes how to generally ‘apply’ the concept of organizing human activities in a computer environment.  The claimed computer components (e.g. processor, memory, first / second setting unit, display control unit, display; first / second / third user interface, non-transitory computer-readable storage medium) are recited at a high-level of generality and are merely invoked as tools to perform an existing manual process.  Simply implementing the abstract idea on a generic / general-purpose computer is not a practical application of the abstract idea.  See MPEP 2106.04(d) and 2016.05(f). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they does not impose any meaningful limits on practicing the abstract idea.
While identified in Step 2A Prong One as part of the abstract concept, also note that the limitations regarding displaying are recited at a high level of generality and amount to mere outputting of data, which is a form of extra-solution activity that is not indicative of integration into a practical application.  See MPEP 2106.04(d) and 2106.05(g). Furthermore, the display, display control unit, and first / second / third user interface (i.e. general computer components) are only being used as a tool in the displaying, which is also not indicative of integration into a practical application. See MPEP 2106.04(d) and 2106.05(f). Note that there are no particular technical steps regarding displaying more than using computers as a tool to perform an otherwise manual processes (e.g. a driver asking a passenger for information and the driver sharing route options with a passenger; the driver sharing the route options after learning destination and priority from the passenger; a driver requesting information from the 
The combination of these additional elements is no more than mere instructions to apply the exception using generic computers / general computer components (e.g. processor, memory, first / second setting unit, display control unit, display; first / second / third user interface, non-transitory computer-readable storage medium) and adding high-level extra-solution activities. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limitations on practicing the abstract idea.  Hence, the claim is directed to an abstract idea. Analysis proceeds to Step 2B.
Step 2B:
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above in Step 2A Prong Two with respect to integration of the abstract idea into a practical application, the additional element of using a processor, memory, first / second setting unit, display control unit, display; first / second / third user interface, non-transitory computer-readable storage medium to perform setting, displaying amounts to no more than mere instructions to ‘apply’ the exception using generic computers.  The same analysis applies here in Step 2B, i.e. mere instructions to apply an exception on a generic computer cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. See MPEP 2106.05(f).
While identified in Step 2A Prong One as part of the abstract concept, and discussed above in Step 2A Prong Two, note that the elements regarding displaying are also recited at a high level of generality and also amount to mere outputting data, which is a form of insignificant extra-solution activity that does not provide an inventive concept in Step 2B. See MPEP 2106.05(g).  The use of the computer (i.e. display control unit, display, first / second / third user interface) in these steps merely represents using a generic / general-purpose computer as a tool to perform an otherwise manual process (e.g. a driver asking a passenger for information and the driver sharing route options with a passenger; the driver sharing the route options after learning destination and priority from the passenger; a driver requesting information from the passenger about priority when they only know destination), and is not indicative of an OIP Techs). Next, see the Applicant’s Specification ¶[0034-35], ¶[0037], ¶[0049] describing displaying a plurality of route candidates; and displaying destination and condition entry user interfaces at such a high level that indicates these display elements are sufficiently well-known that the specification does not need to describe the technical particulars to satisfy 35 USC 112(a).  Hence, these elements do not provide significantly more.
The claims do not improve another technology or technical field.  Instead the claims represent a generic implementation of organizing human activities ‘applied’ by generic / general purpose computers, and using general computer components in extra-solution capacities such as outputting data. The claims do not provide meaningful limitations beyond generally linking the user of an abstract idea to a computer technological environment.  At best, the claims are more directed towards solving a business / economic / entrepreneurial problem (i.e. communicate fees for priority passage options to a destination), that is tangentially associated with a technology element (e.g. computers), rather than solving a technology based problem.  See MPEP 2106.05(a). The claims do not improve the functioning of a computer itself. The claims are more directed towards improving a business / economic / entrepreneurial process rather than improving a computer outside of a business use, i.e. using computers a tool.  The claims do not apply the judicial exception with or by use of a particular machine.  The claims do not effect a transformation or reduction to a particular article to a different state or thing.  The claims do not add a specific limitation other than what is well understood, routine, and conventional in a way that confines the claim to a particular useful application.
Viewing the claim limitations as an ordered combination does not add anything further than looking at each of the claim limitations individually, both with respect to the independent claims 1, 8, 9, and further considering the addition of dependent claims 3-7. Note that the combination of limitations and claim elements add nothing that is not already present when the steps are considered separately, simply reciting implementation as performed by using generic computers / general computer components, see Alice (2014), and does not provide a non-conventional and non-generic arrangement of various computer components to achieve a technical improvement, see BASCOM Global Internet v. AT&T Mobility LLC (2016). Hence, the ordered combination of elements does not provide significantly more. With respect to the dependent claims:
Dependent claim 3: The limitation wherein lighting of a traffic light on the way to the destination is controlled based on the transaction condition relating to the priority passage represents an additional element that is not indicative of a practical application or significantly more.  First, note that claim 3 is directed to ‘an information processing apparatus that is associated with a vehicle’, however as claimed the lighting of the traffic light based on the transaction condition relating to the priority passage does not further limit the apparatus since the apparatus is not lighting the traffic light. The claim does not include any technical mechanism for lighting the traffic light, nor does it include an interaction between the traffic light or the apparatus (e.g. sending and receiving based on a decision regarding the transaction condition). Second, at best the controlling of the lighting of the traffic light only represents adding an insignificant extra-solution activity (outputting data), and applying judicial exception to a field of use (traffic lights), neither of which are indicative of integration into a practical application or significantly more.  Furthermore, note the background of US patent publication 2010/0171640 A1 to Delia et al. demonstrating the well-understood, routine, conventional nature of this additional element (see Delia ¶[0004], ¶[0011] detailing conventional methods of controlling traffic light timings which include preemption systems that interrupt red / green timing by (and for) certain priority traffic vehicles.  Similar to the independent claims, this limitation does not meaningfully integrate the abstract idea in a practical application, and is not significantly more than the abstract idea.  
Dependent claim 4: The limitation wherein, in a case where priority passage of the vehicle becomes possible in accordance with lighting of the traffic light, the fee for priority passage includes a fee paid to a party on behalf of another vehicle that accepts priority passage of the vehicle merely narrows the previously recited abstract idea limitations.  The recitation of the traffic light only represents a field of use, which is not a practical application or significantly more.  See the background of US patent publication 2010/0171640 A1 to Delia et al. demonstrating the well-understood, routine, conventional nature of this additional element (see Delia ¶[0004], ¶[0011] detailing conventional methods of controlling 
Dependent claim 5: The limitation wherein, the fee for priority passage includes a fee required for priority passage of another vehicle in accordance with lighting of the traffic light merely narrows the previously recited abstract idea limitations.  The recitation of the traffic light represents a field of use, which is not a practical application or significantly more.  See the background of US patent publication 2010/0171640 A1 to Delia et al. demonstrating the well-understood, routine, conventional nature of this additional element (see Delia ¶[0004], ¶[0011] detailing conventional methods of controlling traffic light timings which include preemption systems that interrupt red / green timing by (and for) certain priority traffic vehicles.  Note the claim still does not include any technical mechanism for lighting the traffic light, nor does it include an interaction between the traffic light and the apparatus (e.g. sending and receiving based on a decision regarding the transaction condition). Similar to the independent claims, this limitation does not meaningfully integrate the abstract idea in a practical application, and is not significantly more than the abstract idea.
Dependent claim 6: The limitation wherein the fee for priority passage is exchangeable for currency merely narrows the previously recited abstract idea limitations. For the reasons described above with respect to the independent claims, these judicial exceptions are not meaningfully integrated into a practical application, or significantly more than an abstract idea.
Dependent claim 7: The limitation wherein the fee for priority passage is processed using a virtual currency.  The recitation of virtual currency represents a field of use, which is not a practical application or significantly more. See the Applicant’s ¶[0036-37], ¶[0046] describing the additional element of virtual currency at such a high level that indicates this additional element is sufficiently well-known that the specification does not need to describe the particulars to satisfy 35 USC 112(a).  Hence, these features do not provide an inventive concept / significantly more.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider 
Claims 1 and 3-9 are rejected under 35 U.S.C. 103 as being unpatentable over US patent application publication 2017/0358025 A1 to Varma et al. US patent publication 11,017,665 B1 to Roy (with support in provisional application 62/634,904 filed on 25 February 2018).
Claim 1:
	Varma, as shown, teaches the following:
An information processing apparatus that is associated with a vehicle, the apparatus comprising:
a display (Varma ¶[0016] details displaying data);
one or more processors (Varma ¶[0012], ¶[0042] details processor based systems); and
a memory storing instructions which, when the instructions are executed by the one or more processors (Varma ¶[0013-15], ¶[0042] details program instructions in memory executable by the processing device), cause the information processing apparatus to function as:
a first setting unit configured to set a destination with a first user interface displayed on the display (Varma Fig 3, ¶[0072], ¶[0083], claim 8 details entering a destination on the user interface);
With respect to the following:
a second setting unit configured to set a transaction condition relating to priority passage with a second user interface displayed on the display; and
Varma, as shown in ¶[0018], ¶[0022], ¶[0066], ¶[0076], ¶[0080-81] details car users choosing bidding preferences regarding routes with faster driving times to get to destinations through an ad-hoc app, and purchasing fast journeys across a bridge, ferry, and/or traffic light; highly suggesting but not explicitly stating setting a transaction condition relating to priority passage with a second user interface displayed on the display.  To the extent that Varma may not explicitly state this, Roy teaches this limitation with a user interface setting whether or not to prioritize passage for a current journey (e.g. pay, ignore, other routing options) to reach the destination; and also users setting priority settings and prices 
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to include a second setting unit configured to set a transaction condition relating to priority passage with a second user interface displayed on the display as taught by Roy with the teachings of Varma, with the motivation for “preferential treatment” (Roy col 3 ln 58).  In addition, it would have been obvious to one of ordinary skill in the art at the time of filing the invention to include a second setting unit configured to set a transaction condition relating to priority passage with a second user interface displayed on the display as taught by Roy in the system of Varma, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. See MPEP 2141 citing KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
	Varma (in view of Roy) also teaches the following: 
a display control unit configured to control the display to display the first user interface,… and a third user interface (Varma Fig 3, ¶[0016], ¶[0072] details the display to enter the destination, and the display to present a price and time to get to the destination),
	Roy (of Varma in view of Roy) also teaches the following: 
a display control unit configured to control the display to display…the second user interface (Roy Fig 15, Fig 29-30, col 15 ln 9-20, col 19 ln 8-55 details displaying the interfaces where the user specifies the transaction conditions for priority passage),
the third user interface including a plurality of route candidates estimated considering the destination and the transaction condition, and each route candidate including a fee for priority passage to the destination and a time required to get to the destination (Roy Fig 9, Fig 15, col 12 ln 37-60, col 13 ln 30-35, col 15 ln 9-20 details presenting multiple route candidate options to the 
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to include a display control unit configured to control the display to display…the second user interface and a third user interface, the third user interface including a plurality of route candidates estimated considering the destination and the transaction condition, and each route candidate including a fee for priority passage and the destination and a time required to get to the destination as taught by Roy in the system of Varma (in view of Roy), since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. See MPEP 2141 citing KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
	Varma (in view of Roy) also teaches the following:
wherein the fee for priority passage is based on at least one of a fee to be paid in a case where priority passage is caused and a fee required for priority passage of another vehicle (Varma ¶[0027], ¶[0065-66], ¶[0080-81] details the fee for the priority / fast passage may be based on causing fast journey across an intersection or traffic light or lanes for the paying vehicle, and also details the fee may also be based on paying for priority passage of additional vehicles in line (before the paying vehicle) that would also get to proceed without individual charge to them), and
Roy (of Varma in view of Roy, applying that the destination is set in the first user interface per Varma above) also teaches the following:
the display control unit displays: 
the third user interface after the destination is set in the first user interface in a case where the transaction condition relating to priority passage is already set (Roy Fig 9, Fig 15, col 12 ln 37-60, col 13 ln 30-35, col 15 ln 9-20 details selecting ‘Other Routing Options’ (480) on Fig 15 after the vehicle is enroute to the destination and the user elects not 
the second user interface after the destination is set in the first user interface in a case where the transaction condition relating to priority passage is not set (Roy Fig 15, col 15 ln 9-20 details displaying Fig 15 after the destination is set before the user has confirmed whether or not they want to prioritize their passage).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to include the display control unit displays: the third user interface after the destination is set in the first user interface in a case where the transaction condition relating to priority passage is already set, the second user interface after the destination is set in the first user interface in a case where the transaction condition relating to priority passage is not set as taught by Roy in the system of Varma (in view of Roy), since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. See MPEP 2141 citing KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
Claim 3:
	Varma in view of Roy, as shown above, teaches the limitations of claim 1. Varma also teaches the following:
wherein lighting of a traffic light on the way to the destination is controlled based on the transaction condition relating to the priority passage (Varma ¶[0066], ¶[0080] details changing a traffic light for the buyer’s vehicle as it approaches an intersection as part of a journey).
EXAMINER’S NOTE: Claim 3 is directed to an information processing apparatus and does not cover a traffic light. The lighting of the traffic light in this limitation is an intended result that not a positively recited claim element.  Since the traffic light and its operation is outside the scope of the claim and there is no nexus with the apparatus itself, this limitation does not carry patentable weight. To ensure patentable 
Claim 4:
	Varma in view of Roy, as shown above, teaches the limitations of claim 3. Roy also teaches the following:
wherein, in a case where priority passage of the vehicle becomes possible in accordance with lighting of the traffic light, the fee for priority passage includes a fee paid to a party on behalf of another vehicle that accepts priority passage of the vehicle (Roy Fig 21, col 7 ln 23-39, col 8 ln 44-57, col 16 ln 38-58 details an AV user transferring payment to a second AV user to yield at an intersection for preferential traffic treatment when the second AV user lets commuters in other vehicles pass or take precedence, including control of an intelligent traffic light once the payment transactions are completed).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to include in a case where priority passage of the vehicle becomes possible in accordance with lighting of the traffic light, the fee for priority passage includes a fee paid to a party on behalf of another vehicle that accepts priority passage of the vehicle as taught by Roy in the system of Varma (in view of Roy), since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. See MPEP 2141 citing KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
Claim 5:
	Varma in view of Roy, as shown above, teach the limitations of claim 3.  Varma also teaches the following:
wherein, the fee for priority passage includes a fee required for priority passage of another vehicle in accordance with lighting of the traffic light (Varma ¶[0066], ¶[0071-72], ¶[0081] details the required bid fee for a fast journey through a traffic light intersection is increased when there are more vehicles ahead that would go first before the buying 
Claim 6:
	Varma in view of Roy, as shown above, teach the limitations of claim 5.  Varma also teaches the following:
wherein the fee for priority passage is exchangeable for currency (Varma ¶[0027], ¶[0033], ¶[0066], ¶[0070], ¶[0097] details the prioritized journey fees may be paid in any currency, crediting / debiting the user’s account via a billing server, and paying for faster routes and receiving payment for slower routes).
Claim 7:
	Varma in view of Roy, as shown above, teach the limitations of claim 5.  Roy also teaches the following:
wherein the fee for priority passage is processed using a virtual currency (Roy col 9 ln 26-38 details payments may be made in bitcoin, other cryptocurrency, or loyalty points).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to include the fee for priority passage is processed using a virtual currency as taught by Roy in the system of Varma (in view of Roy), since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. See MPEP 2141 citing KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).  
Claim 8:
	Claim 8 recites substantially similar limitations as claim 1 and therefore claim 8 is rejected under the same rationale and reasoning presented above for claim 1.
Claim 9:
	Varma, as shown, teaches the following:
A non-transitory computer-readable storage medium storing a program that causes a computer to execute steps of a method for controlling an information processing apparatus, the method comprising:
setting a destination with a first user interface displayed on a display (Varma Fig 3, ¶[0016], ¶[0072], ¶[0083], claim 8 details entering a destination on the user interface);
With respect to the following:
setting a transaction condition relating to priority passage with a second user interface displayed on the display; and
Varma, as shown in ¶[0018], ¶[0022], ¶[0066], ¶[0076], ¶[0080-81] details car users choosing bidding preferences regarding routes with faster driving times to get to destinations through an ad-hoc app, and purchasing fast journeys across a bridge, ferry, and/or traffic light; highly suggesting but not explicitly stating setting a transaction condition relating to priority passage with a second user interface displayed on the display.  To the extent that Varma may not explicitly state this, Roy teaches this limitation with setting whether or not to prioritize passage on current journey (e.g. pay, ignore, other routing options) to reach the destination on the user interface; and also users setting priority settings and prices for traffic maneuver conditions related to priority passage offers / acceptances of other vehicles and selection of priority levels for trips (Roy Fig 15, col 15 ln 9-20; Fig 29-30, col 13 ln 30-35, col 19 ln 8-55).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to include a second setting unit configured to set a transaction condition relating to priority passage with a second user interface displayed on the display as taught by Roy with the teachings of Varma, with the motivation for “preferential treatment” (Roy col 3 ln 58).  In addition, it would have been obvious to one of ordinary skill in the art at the time of filing the invention to include a second setting unit configured to set a transaction condition relating to priority passage with a second user interface displayed on the display as taught by Roy in the system of Varma, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. See MPEP 2141 citing KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
	Varma (in view of Roy) also teaches the following:
controlling the display to display the first user interface,… and a third user interface (Varma Fig 3, ¶[0016], ¶[0072] details the display to enter the destination, and the display to present a price and time to get to the destination), 
Roy (of Varma in view of Roy) also teaches the following:
controlling the display to display… the second user interface (Roy Fig 15, Fig 29-30, col 15 ln 9-20, col 19 ln 8-55 details displaying the interfaces where the user specifies the transaction conditions for priority passage), 
the third user interface including a plurality of route candidates estimated considering the destination and the transaction condition, and each route candidate including a fee for priority passage to the destination and a time required to get to the destination (Roy Fig 9, Fig 15, col 12 ln 37-60, col 15 ln 9-20 details presenting multiple route candidate options to the destination with respective travel times and associated costs in response to pressing the ‘other routing options’ button regarding priority passage),
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to include a display control unit configured to control the display to display…the second user interface and a third user interface, the third user interface including a plurality of route candidates estimated considering the destination and the transaction condition, and each route candidate including a fee for priority passage and the destination and a time required to get to the destination as taught by Roy in the system of Varma (in view of Roy), since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. See MPEP 2141 citing KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
	Varma (in view of Roy) also teaches the following:
wherein the fee for the priority passage is based on at least one of a fee to be paid in a case where priority passage is caused and a fee required for priority passage of another vehicle (Varma ¶[0027], ¶[0065-66], ¶[0080-81] details the fee for the priority / fast passage may be based on causing fast journey across an intersection or traffic light or lanes for the paying vehicle, and also details the .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN TALLMAN whose telephone number is (571)272-3198. The examiner can normally be reached Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman can be reached on (571) 272-4602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 

BRIAN TALLMAN
Examiner
Art Unit 3628



/BRIAN A TALLMAN/Examiner, Art Unit 3628                                                                                                                                                                                                        
/MICHAEL P HARRINGTON/Primary Examiner, Art Unit 3628